NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted July 20, 2022*
                                   Decided July 20, 2022

                                           Before

                          MICHAEL B. BRENNAN, Circuit Judge

                          MICHAEL Y. SCUDDER, Circuit Judge

                          THOMAS L. KIRSCH II, Circuit Judge

No. 21-2317

THEODORE BEASLEY,                                 Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Southern District of Illinois.

       v.                                         No. 3:18-CV-1193-MAB

LARRY HICKS, et al.,                              Mark A. Beatty,
    Defendants-Appellees.                         Magistrate Judge.


                                         ORDER

       Although dismissing a lawsuit for a plaintiff’s deposition misconduct is a heavy
sanction, sometimes it is warranted. In this civil-rights suit against Illinois prison staff,
former inmate Theodore Beasley contends that the district court abused its discretion in
dismissing his case (without a prior judicial warning) for misconduct at a single


       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2317                                                                          Page 2

deposition. Yet that misconduct involved not just evasion and insults, but threats of
violence against the defense lawyer. And although the record hints at mental-health
issues and a need for medication, Beasley’s counsel produced no documentation to
corroborate Beasley’s mental-health explanation and did not seek extra time to gather
any. Given the sparse record, the court did not clearly err in refusing to credit that
explanation. And that conclusion left the court with Beasley’s willful and egregious
misuse of the judicial process. In these unusual circumstances, we cannot say the court
abused its discretion by rejecting sanctions short of dismissal. We therefore affirm.

        Beasley’s suit under 42 U.S.C. § 1983 alleged that, in violation of the Constitution,
prison guards at Shawnee Correctional Center in Vienna, Illinois, encouraged other
inmates to assault him and used excessive force against him when breaking up the
inevitable fight; health staff, he alleged, then failed to treat his resulting injuries. As
relevant here, his motions to proceed in forma pauperis and for recruitment of counsel
cited his poverty and then-unspecified mental illness as reasons he needed help
litigating. The district court granted both motions.

       The case then proceeded to discovery. At the first of two scheduled deposition
sessions, Beasley testified that he was seriously mentally ill and required psychiatric
medication, but that since his transfer to Stateville Correctional Center, he had not
received his prescription lithium, Buspar, and another unnamed drug. Questioning that
day, though, was uneventful.

       At the second session, however, Beasley was belligerent from the outset. He
began by asking, “Are you slow, Attorney General? That is the dumbest question you
could possibly ask me under oath.” We need not belabor the details that followed, and
we omit the majority of Beasley’s troubling remarks. The upshot is that—over two
hours, and despite his recruited lawyer’s advice—Beasley escalated from racial epithets
and sexualized comments (“I guarantee that you would be used and you would be a
prison bitch in here”), to accusations of crime (“And I wonder what [police] would find
on your cell phone … . I bet you they would find child pornography, because that’s the
man you are”), and, finally, to unsubtle threats of violence against defense counsel
(“You are pushing my patience to an extent that no man has ever survived being in
front of me”). At the same time, Beasley repeated that he had severe mental illness and
was off his medication.

       After this session, the defendants moved to dismiss the case as a sanction against
Beasley. Beasley’s counsel, in turn, received 14 days to respond in writing. See S.D. ILL.
L.R. 7.1(g). Although the ensuing response argued that Beasley’s mental health and the
No. 21-2317                                                                        Page 3

prison’s failure to provide medication were mitigating circumstances, counsel
submitted no documentation; the argument rested on Beasley’s own deposition
testimony, along with unsworn statements of both Beasley and his attorneys.

      Months after the misconduct, a magistrate judge (presiding by consent) held a
hearing on the sanction motion. Beasley’s counsel repeated that Beasley was off his
medication and that this had caused him to become “angry and agitated.” The judge
gave Beasley a chance to speak, and Beasley apologized and explained that this would
not happen again because he was back on his medication:

      I am diagnosed with multiple disorders. I have PTSD and bipolar
      [disorder]. Currently I am on medication right now that affects me greatly
      and it makes me feel semi-normal. I want you to know that during that
      deposition, Your Honor, I was off my medication and I did not—I couldn't
      focus mentally because of me being off of my medication.

      I would like to take this opportunity to apologize to the Court for my
      disrespectful behavior. I also would wish to extend my condolences to the
      defendants for my actions. … Moving forward during this litigation matter,
      I will think and continue to take my medication, which has helped me very
      much. I'm on medication right now[,] and it's helping me … .

       The magistrate judge, invoking his inherent authority to protect the integrity of
the proceedings, granted the defendants’ motion and dismissed the case. In a written
order, he concluded that Beasley’s conduct required a sanction because Beasley
willfully abused the judicial process. As for Beasley’s mental-health argument, the
judge rejected it because Beasley had failed to introduce credible evidence that the lack
of medication caused or otherwise excused his outburst; his remarks regarding his
medication at the deposition and the hearing were not credible or detailed enough
without corroboration. The judge then concluded that anything less than dismissal
would be ineffective to deter future misconduct by Beasley and others. Warnings were
not enough, the judge reasoned, because “no one has to be warned not to conduct
themselves during a court-related procedure in the manner that [Beasley] did.” And a
monetary sanction would not work either, given Beasley’s apparent inability to pay.

        On appeal, Beasley (now representing himself) contends that the magistrate
judge clearly erred by misweighing his deposition testimony, the statements in his
earlier self-filed motions and at the hearing, and his lawyers’ oral and written
statements that mental illness caused his outbursts. See Donelson v. Hardy, 931 F.3d 565,
No. 21-2317                                                                           Page 4

569 (7th Cir. 2019) (citing clear-error standard). But the judge did not clearly err. A court
sanctioning a litigant under its inherent authority to protect the judicial process must
find the relevant facts, including mental state, by a preponderance of the evidence.
Ramirez v. T&H Lemont, Inc., 845 F.3d 772, 781 (7th Cir. 2016); see Ebmeyer v. Brock,
11 F.4th 537, 546 (7th Cir. 2021). Here, the judge had ample evidence that Beasley
intentionally abused the judicial process. The only potentially difficult question was
whether Beasley’s mental health mitigated that apparent intent.

        And on that mental-health question, the magistrate judge did not clearly err by
declining to credit Beasley’s account. To be sure, Beasley testified that he was mentally
ill and that the prison was not providing medication, and he and his counsel later stated
that this was the actual cause of his outburst. Yet the record, despite counsel’s
opportunity to develop it, lacks medical evidence supporting his assertion, and the
judge was not required to accept Beasley’s lay opinion (or his attorneys’) about the
effect of his illness. See Donelson, 931 F.3d at 569 (district court not required to accept
party’s assertion that mental illness caused sanctionable behavior at deposition). There
was minimal information, even in Beasley’s testimony, about the symptoms of his
illness and details of his medication regimen. And although the court’s prior
recruitment of counsel stemmed in part from concerns about mental health, the motion
for counsel was unspecific. Further, Beasley has not described additional evidence he
would furnish if he could redo the motion hearing. So, the judge was presented with
two permissible views of the evidence, and his choice between them cannot be clear
error. See Sanders v. Melvin, 25 F.4th 475, 483 (7th Cir. 2022).

      Relatedly, Beasley contends that dismissal was too severe a sanction. With a
warning and a rescheduled deposition, he says, he could have resumed his medications
and better comported himself.

       But the magistrate judge did not abuse his discretion in concluding otherwise.
Although the sanction of dismissal is “severe,” Martin v. Redden, 34 F.4th 564, 568
(7th Cir. 2022), it was not unreasonable to conclude that this case is extraordinary and
that neither a warning nor fines would have been effective to deter similar acts by
Beasley and others, see Donelson, 931 F.3d at 570; Kennedy v. Huibregtse, 831 F.3d 441, 444
(7th Cir. 2016). On these unusual facts (including threats of violence), the judge
permissibly concluded that Beasley’s misconduct was so egregious that no warning
should have been necessary. See Secrease v. W. & S. Life Ins. Co., 800 F.3d 397, 402
(7th Cir. 2015); cf. Sanders, 25 F.4th at 481 (“[N]o one needs to be warned not to lie to the
judiciary.” (quoting Ayoubi v. Dart, 640 F. App'x 524, 528–29 (7th Cir. 2016))). Perhaps—
No. 21-2317                                                                      Page 5

had the judge credited Beasley’s mental-health arguments—he could have issued a
warning and rescheduled the deposition, despite costs to the public, to give Beasley a
second chance. But on this record, we cannot say this was required. As for fines, the
judge permissibly considered that Beasley’s inability to pay would have made them
ineffective. See Donelson, 931 F.3d at 570.

                                                                             AFFIRMED